By the Court :
The object of the bill is not to enjoin opening the alley, but to -obtain a decree for compensation for alleged damages. In other words, to obtain all tho advantages of the alley and be paid into *205the bargain. This can not be a case for relief in equity. Whatever remedy the complainant may claim is to be obtained at law,: and is given by section 13 of the law of January 26, 1827, incorporating the city of Cincinnati.
The proceedings before the mayor to enforce the collection of" the assessment are regulated by the city ordinances. If irregular, the remedy for correcting them is at law, not in chancery. No special grounds making a’case of equitable jurisdiction is presented. Here no irregularity is complained of. The bill must be -• dismissed.